Exhibit 10.5

COMCAST CORPORATION

2006 CASH BONUS PLAN

(Amended and Restated, Effective February 22, 2011)

1. BACKGROUND AND PURPOSE

Comcast Corporation, a Pennsylvania corporation, hereby amends and restates the
Comcast Corporation 2006 Cash Bonus Plan (the “Plan”), effective as of
February 22, 2011. The Plan was originally adopted effective January 1, 2006.
The Plan is the successor to the Comcast Corporation 2002 Cash Bonus Plan (the
“2002 CB Plan”), the Comcast Corporation 2002 Executive Cash Bonus Plan (the
“Executive Plan”), the Comcast Corporation 2002 Supplemental Cash Bonus Plan
(the “Supplemental Plan”) and the Comcast Corporation 2004 Management
Achievement Plan (the “MAP”). The purpose of the Plan is to provide management
employees of Comcast Corporation (the “Company”) and the Company’s Affiliates
(as defined below) with an incentive to accomplish such business objectives as
from time to time may be determined by the Committee.

2. DEFINITIONS

(a) “Affiliate” means, with respect to any Person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

(b) “Award” means a cash bonus award granted under the Plan. An Award shall be
expressed as the percentage of a Grantee’s base salary payable for a Plan Year
that shall become payable if the Targets established by the Committee are
satisfied. The portion of an Award that shall be payable to a Grantee shall be
determined by the Committee in accordance with the rules established for the
Award for each Plan Year.

(c) “Board” means the Board of Directors of the Company.

(d) “Change of Control” means any transaction or series of transactions as a
result of which any Person who was a Third Party immediately before such
transaction or series of transactions owns then-outstanding securities of the
Company such that such Person has the ability to direct the management of the
Company, as determined by the Board in its discretion. The Board may also
determine that a Change of Control shall occur upon the completion of one or
more proposed transactions. The Board’s determination shall be final and
binding.



--------------------------------------------------------------------------------

(e) “Committee” means the Compensation Committee of the Board, provided that all
references to the Committee shall be treated as references to the Committee’s
delegate with respect to any Award granted within the scope of the delegate’s
authority pursuant to Paragraph 3(c).

(f) “Company” means Comcast Corporation, a Pennsylvania corporation, including
any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

(g) “Date of Grant” means the date on which an Award is granted.

(h) “Disability” means:

(i) A Grantee’s substantially inability to perform the Grantee’s employment
duties due to partial or total disability or incapacity resulting from a mental
or physical illness, injury or other health-related cause for a period of twelve
(12) consecutive months or for a cumulative period of fifty-two (52) weeks in
any twenty-four (24) consectutive-month period; or

(ii) If more favorable to the Grantee, “Disability” as it may be defined in such
Grantee’s employment agreement between the Grantee and the Company or an
Affiliate, if any.

(i) “Eligible Employee” means an employee of the Company or an Affiliate, as
determined by the Committee.

(j) “Grantee” means an Eligible Employee who is granted an Award.

(k) “Person” means an individual, a corporation, a partnership, an association,
a trust or any other entity or organization.

(l) “Plan” means the Comcast Corporation 2006 Cash Bonus Plan as set forth
herein, and as amended from time to time.

(m) “Plan Year” means the calendar year.

(n) “Qualitative Performance Standards” means performance standards other than
Quantitative Performance Standards, including but not limited to customer
service, management effectiveness, workforce diversity and other Qualitative
Performance Standards relevant to the Company’s business, as may be established
by the Committee, and the achievement of which shall be determined in the
discretion of the Committee.

(o) “Quantitative Performance Standards” means performance standards such as
income, expense, operating cash flow, capital spending, numbers of customers of
or subscribers for various services and products offered by the Company or a
division, customer service measurements and other objective financial or
service-based standards relevant to the Company’s business as may be established
by the Committee.

 

-2-



--------------------------------------------------------------------------------

(p) “Retirement” means termination of employment with the Company and its
Affiliates after reaching age 57 and completing 10 or more years of service.

(q) “Section 16(b) Officer” means an officer of the Company who is subject to
the short-swing profit recapture rules of section 16(b) of the 1934 Act.

(r) “Section 162(m) Award” means an Award granted to an individual who, at the
Date of Grant, is a “covered employee” within the meaning of section 162(m)(3)
of the Code that is designated as a Section 162(m) Award and under which payment
is conditioned on the achievement of one or more Quantitative Performance
Standards.

(s) “Target” means, for any Plan Year, the Qualitative Performance Standards and
the Quantitative Performance Standards established by the Committee, in its
discretion. Qualitative Performance Standards, Quantitative Performance
Standards and the weighting of such Standards may differ from Plan Year to Plan
Year, and within a Plan Year, may differ among Grantees or classes of Grantees.

(t) “Terminating Event” means any of the following events:

 

  (i) the liquidation of the Company; or

 

  (ii) a Change of Control.

(u) “Third Party” means any Person, together with such Person’s Affiliates,
provided that the term “Third Party” shall not include the Company or an
Affiliate of the Company.

3. ADMINISTRATION OF THE PLAN

(a) Administration. The Plan shall be administered by the Committee. The
Committee shall have the power and duty to do all things necessary or convenient
to effect the intent and purposes of the Plan and not inconsistent with any of
the provisions hereof, whether or not such powers and duties are specifically
set forth herein, and, by way of amplification and not limitation of the
foregoing, the Committee shall have the power to:

(i) provide rules and regulations for the management, operation and
administration of the Plan, and, from time to time, to amend or supplement such
rules and regulations;

(ii) construe the Plan, which construction, as long as made in good faith, shall
be final and conclusive upon all parties hereto;

(iii) correct any defect, supply any omission, or reconcile any inconsistency in
the Plan in such manner and to such extent as it shall deem expedient to carry
the same into effect, and it shall be the sole and final judge of when such
action shall be appropriate; and

 

-3-



--------------------------------------------------------------------------------

(iv) determine whether the conditions to the payment of a cash bonus pursuant to
an Award have been satisfied.

The resolution of any questions with respect to payments and entitlements
pursuant to the provisions of the Plan shall be determined by the Committee, and
all such determinations shall be final and conclusive.

(b) Grants. Subject to the express terms and conditions set forth in the Plan,
the Committee shall have the power, from time to time, to select those Eligible
Employees to whom Awards shall be granted under the Plan, to determine the
amount of cash to be paid pursuant to each Award, and, pursuant to the
provisions of the Plan, to determine the terms and conditions of each Award.

(c) Delegation of Authority. The Committee may delegate its authority with
respect to the grant, amendment, interpretation and administration of grants to
a person, persons or committee, in its sole and absolute discretion. Actions
taken by the Committee’s duly-authorized delegate shall have the same force and
effect as actions taken by the Committee. Any delegation of authority pursuant
to this Paragraph 3(c) shall continue in effect until the earliest of:

(i) such time as the Committee shall, in its sole and absolute discretion,
revoke such delegation of authority;

(ii) in the case of delegation to a person that is conditioned on such person’s
continued service as an employee of the Company or as a member of the Board, the
date such delegate shall cease to serve in such capacity for any reason; or

(iii) the delegate shall notify the Committee that he or she declines to
continue to exercise such authority.

(d) Grantee Information. The Company shall furnish to the Committee in writing
all information the Company deems appropriate for the Committee to exercise its
powers and duties in administration of the Plan. Such information shall be
conclusive for all purposes of the Plan and the Committee shall be entitled to
rely thereon without any investigation thereof; provided, however, that the
Committee may correct any errors discovered in any such information.

4. ELIGIBILITY

Awards may be granted only to Eligible Employees of the Company and its
Affiliates, as determined by the Committee. No Awards shall be granted to an
individual who is not an Eligible Employee of the Company or an Affiliate of the
Company.

5. AWARDS

The Committee may grant Awards in accordance with the Plan. The terms and
conditions of Awards shall be as determined from time to time by the Committee,
consistent, however, with the following:

 

-4-



--------------------------------------------------------------------------------

(a) Time of Grant. Awards may be granted at any time from the date of adoption
of the Plan by the Board until the Plan is terminated by the Board or the
Committee.

(b) Non-uniformity of Awards. The provisions of Awards need not be the same with
respect to each Grantee.

(c) Establishment of Targets and Conditions to Payment of Awards.

(i) Awards shall be expressed as a percentage of a Grantee’s base salary.

(ii) The Committee shall establish such conditions on the payment of a bonus
pursuant to an Award as it may, in its sole discretion, deem appropriate.

(iii) The Award may provide for the payment of Awards in installments, or upon
the satisfaction of Qualitative Performance Standards or Quantitative
Performance Standards, on an individual, divisional or Company-wide basis, as
determined by the Committee.

(iv) For any Section 162(m) Award, the Committee shall establish the Targets for
each Plan Year no later than 90 days after the first day of the Plan Year, or,
if sooner, within the first 25% of the Plan Year, provided, however, that the
Committee must determine that, as of the date the Quantitative Performance
Standards are established, it is substantially uncertain whether the
Quantitative Performance Standards will be achieved.

(v) Each Grantee shall be entitled to receive payment of the Award for a Plan
Year only after certification by the Committee that the Targets established by
the Committee for such Plan Year have been satisfied. The Company shall pay the
Awards under the Plan to each Grantee as soon as reasonably practicable
following the end of each Plan Year, but not later than 2-1/2 months following
the close of such Plan Year.

(vi) For purposes of calculating whether any Quantitative Performance Standard
has been met, in the event there is a significant acquisition or disposition of
any assets, business division, company or other business operations of the
Company or such division or business unit that is reasonably expected to have an
effect on the Quantitative Performance Standard as otherwise determined under
the terms of the Plan, the relevant performance objectives shall be adjusted to
take into account the impact of such acquisition or disposition by increasing or
decreasing such goals in the same proportion as the relevant performance measure
of the Company or such division or business unit would have been affected for
the prior performance measurement period on a pro forma basis had such an
acquisition or disposition occurred on the same date during the prior
performance measurement period; provided further that such adjustment shall be
based upon the historical equivalent of the relevant performance measure of the
business or assets so acquired or disposed of for the prior performance
measurement period, as shown by such records as are available to the Company, as
further adjusted to reflect any aspects of the transaction that should be taken
into account to ensure comparability between amounts in the prior performance
measurement period and the current performance measurement period.

 

-5-



--------------------------------------------------------------------------------

(vii) Notwithstanding the determination of the amount of a Grantee’s bonus
payable with respect to any Plan Year under the Plan, the Committee shall have
the discretion to reduce or eliminate the bonus otherwise payable to a Grantee
if it determines that such a reduction or elimination of the bonus is in the
best interests of the Company. The Committee may not waive, in whole or in part,
any remaining conditions to payment of a Section 162(m) Award.

(e) Transfer and Termination of Grantee’s Employment.

(1) Transfer of Employment. A transfer of an Eligible Employee between two
employers, each of which is the Company or an Affiliate of the Company (a
“Transfer”), shall not be deemed a termination of employment. The Committee may
grant Awards pursuant to which the Committee reserves the right to modify the
calculation of an Award in connection with a Transfer. In general, except as
otherwise provided by the Committee at the time an Award is granted or in
connection with a Transfer, upon the Transfer of a Grantee between divisions
while an Award is outstanding and unexpired, the outstanding Award shall be
treated as having terminated and expired, and a new Award shall be treated as
having been made, effective as of the effective date of the Transfer, for the
portion of the Award which had not expired or been paid, but subject to the
performance and payment conditions applicable generally to Awards for Grantees
who are employees of the transferee division, all as shall be determined by the
Committee in an equitable manner.

(2) Termination of Employment.

(i) Termination For Any Reason Other Than Death, Disability or Retirement. If a
Grantee terminates employment with the Company and its Affiliates for any reason
other than death, Disability or Retirement, all Awards remaining subject to
conditions to payment shall be forfeited by the Grantee and deemed canceled by
the Company.

(ii) Termination Because of Death. If a Grantee terminates employment with the
Company and its Affiliates because of death, the Company shall pay the Award to
the Grantee’s estate as soon as practicable following the Grantee’s death, but
not later than the 15th day of the third month beginning after calendar year in
which the Grantee dies. The Award shall be calculated based on the assumption
that the applicable Targets were satisfied, and based on the Grantee’s
compensation earned through the date of the Grantee’s death.

(iii) Termination Because of Disability or Retirement. If a Grantee terminates
employment with the Company and its Affiliates because of Disability or
Retirement, the Company shall pay the Award to the Grantee at the same time that
Awards are payable to Grantees whose employment has not terminated. The Award
shall be calculated based on the extent to which the applicable Targets are
actually satisfied for the calendar year in which the Grantee’s employment
terminated, and based on the Grantee’s compensation earned through the date of
the Grantee’s termination of employment.

 

-6-



--------------------------------------------------------------------------------

(f) Maximum Grant. In no event shall the amount paid to any Grantee pursuant to
an Award for any Plan Year exceed $12 million.

(g) Shareholder Approval. The effectiveness of the grants of Section 162(m)
Awards under the Plan relating to payments on the satisfaction of the
Quantitative Performance Standards established by the Committee from time to
time shall be conditioned on the approval of the Plan by the Company’s
shareholders.

6. TERMINATING EVENTS

The Committee shall give Grantees at least thirty (30) days’ notice (or, if not
practicable, such shorter notice as may be reasonably practicable) prior to the
anticipated date of the consummation of a Terminating Event. The Committee may,
in its discretion, provide in such notice that upon the consummation of such
Terminating Event, any remaining conditions to payment of a Grantee’s Award
shall be waived, in whole or in part.

7. AMENDMENT AND TERMINATION

No Awards shall be granted for any period commencing after December 31, 2015,
provided that the effectiveness of the grants of Section 162(m) Awards under the
Plan after December 31, 2010 relating to payments on the satisfaction of the
Quantitative Performance Standards established by the Committee from time to
time shall be conditioned on the approval of the Plan by the Company’s
shareholders. To the extent that awards are or have been made pursuant to the
terms of the 2002 CB Plan, the Executive Plan, the Supplemental Plan or the MAP,
the Committee may, in its discretion, treat such awards as Awards under this
Plan. The Plan may be terminated by the Board or the Committee at any time. The
Plan may be amended by the Board or the Committee at any time. No Award shall be
affected by any such termination or amendment without the written consent of the
Grantee.

8. MISCELLANEOUS PROVISIONS

(a) Unsecured Creditor Status. A Grantee entitled to payment of an Award
hereunder shall rely solely upon the unsecured promise of the Company, as set
forth herein, for the payment thereof, and nothing herein contained shall be
construed to give to or vest in a Grantee or any other person now or at any time
in the future, any right, title, interest, or claim in or to any specific asset,
fund, reserve, account, insurance or annuity policy or contract, or other
property of any kind whatever owned by the Company, or in which the Company may
have any right, title, or interest, nor or at any time in the future.

(b) Non-Assignment of Awards. The Grantee shall not be permitted to sell,
transfer, pledge or assign any amount payable pursuant to the Plan or an Award,
provided that the right to payment under an Award may pass by will or the laws
of descent and distribution.

(c) Other Company Plans. It is agreed and understood that any benefits under
this Plan are in addition to any and all benefits to which a Grantee may
otherwise be entitled under any other contract, arrangement, or voluntary
pension, profit sharing or other

 

-7-



--------------------------------------------------------------------------------

compensation plan of the Company, whether funded or unfunded, and that this Plan
shall not affect or impair the rights or obligations of the Company or a Grantee
under any other such contract, arrangement, or voluntary pension, profit sharing
or other compensation plan.

(d) Separability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby, and shall continue in effect and application to its fullest
extent.

(e) Continued Employment. Neither the establishment of the Plan, any provisions
of the Plan, nor any action of the Committee shall be held or construed to
confer upon any Grantee the right to a continuation of employment by the
Company. The Company reserves the right to dismiss any employee (including a
Grantee), or otherwise deal with any employee (including a Grantee) to the same
extent as though the Plan had not been adopted.

(f) Incapacity. If the Committee determines that a Grantee is unable to care for
his affairs because of illness or accident, any benefit due such Grantee under
the Plan may be paid to his spouse, child, parent, or any other person deemed by
the Committee to have incurred expense for such Grantee (including a duly
appointed guardian, committee, or other legal representative), and any such
payment shall be a complete discharge of the Company’s obligation hereunder.

(g) Withholding. The Company shall withhold the amount of any federal, state,
local or other tax, charge or assessment attributable to the grant of any Award
or lapse of restrictions under any Award as it may deem necessary or
appropriate, in its sole discretion.

(h) Repayment. If it is determined by the Board that gross negligence,
intentional misconduct or fraud by a Section 16(b) Officer or a former
Section 16(b) Officer caused or partially caused the Company to have to restate
all or a portion of its financial statements, the Board, in its sole discretion,
may, to the extent permitted by law and to the extent it determines in its sole
judgment that it is in the best interests of the Company to do so, require
repayment of any Award (or a portion thereof) granted after February 28, 2007 to
such Section 16(b) Officer or former Section 16(b) Officer if (i) the Award was
calculated based upon, or contingent on, the achievement of financial or
operating results that were the subject of or affected by the restatement, and
(ii) the amount of the Award would have been less had the financial statements
been correct. In addition, to the extent that the receipt of an Award subject to
repayment under this Paragraph 8(h) has been deferred pursuant to the Comcast
Corporation 2005 Deferred Compensation Plan (or any other plan, program or
arrangement that permits the deferral of receipt of an Award), such Award (and
any earnings credited with respect thereto) shall be forfeited in lieu of
repayment.

9. GOVERNING LAW

The Plan and all determinations made and actions taken pursuant to the Plan
shall be governed in accordance with Pennsylvania law.

 

-8-



--------------------------------------------------------------------------------

10. EFFECTIVE DATE

The effective date of this amendment and restatement of the Plan is February 22,
2011.

Executed as of the 22nd day of February 2011

 

COMCAST CORPORATION BY:  

/s/ David L. Cohen

ATTEST:  

/s/ Arthur R. Block

 

 

-9-